                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JESSICA DAVIS, et al.,                                    )
                                                          )
        Plaintiffs,                                       )
                                                          )
        v.                                                )     CIV. ACT. NO. 2:17cv488-ECM
                                                          )                (WO)
TITLEMAX OF ALBAMA, INC., and                             )
TMX FINANCE LLC,                                          )
                                                          )
        Defendants.                                       )

                                         OPINION and ORDER

        In this action, the plaintiffs seek to pursue a collective action against the

defendants for violations of the Fair Labors Standard Act, 29 U.S.C. § 201, et seq.

(doc. 1). This matter is now pending before the Court on defendant TitleMax of

Alabama, Inc.’s motion to transfer venue, dismiss and strike collective action claims

and compel individual arbitration (doc. 10).1 The defendant seeks to transfer venue

to the United States District Court for the Southern District of Alabama asserting

that the plaintiffs are required to arbitrate their claims in that District. (Doc. 10 at 1-

2). In a motion to stay, the plaintiffs concede that they signed arbitration agreements

but asserted that the United States Supreme Court’s decision in Epic Sys. Corp. v.

Ernst &Young, 138 S.Ct. 1612 (2018) would “decide whether these plaintiffs must

                                                            
1
     Also pending before the Court is defendant TMX’s motion to dismiss for lack of jurisdiction (doc. 11).
Because this matter is due to be transferred to the Southern District of Alabama, the court declines to
resolve that motion at this time.
submit to arbitration or whether their collective action case may proceed.” (Doc. #

15 at 2, ¶ 4). Thereafter, on May 21, 2018, the Supreme Court issued its opinion in

Epic Sys. Corp., supra., which supports the defendant’s position that the plaintiffs

can be compelled to arbitrate their claims.

        On November 30, 2018, the Court ordered the plaintiffs to show cause why

the motion to transfer should not be granted in light of the Supreme Court’s decision

in Epic Sys. Corp., supra. (Doc. 23). On December 20, 2018, the plaintiffs

responded and “concede[d] that the Motion to Transfer contained in Doc. 10, should

be granted, and that this case be transferred to the Southern District of Alabama.”

(Doc. 24).

        Accordingly, upon an independent review of the pleadings and for good cause,

it is

        ORDERED that the defendants’ motion to transfer (doc. 10) be and is hereby

GRANTED and that this case be and is hereby transferred to the United States

District Court for the Southern District of Alabama.

        The Clerk of the Court is DIRECTED to take the necessary action to transfer

this case to the United States District Court for the Southern District of Alabama.

        DONE this 7th day of January, 2019.

                                              /s/ Emily C. Marks
                                       EMILY C. MARKS
                                       UNITED STATES DISTRICT JUDGE
